DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 27-31, 33, 34, and 37-45 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Osorio (U.S. 2012/0116183 A1) (hereinafter – Osorio).
	Re. Claims 27, 34, and 43: Osorio teaches a method of indicating the probability of non-epileptic seizures (Abstract), the method comprising: 
automatically (Paragraph 0039: real-time detection) recording patient data using a portable (Paragraph 0055: “… the present invention may be implemented in small portable devices…”) battery powered device (Paragraph 0065: “The power supply 230 may comprise a battery…”);
operating in a non-alarm mode and placed on a patient's body in order to provide recorded non-alarm mode patient data (Paragraphs 0051-0053: detecting reference values in non-epileptic states),
the portable battery powered device including or coupled to at least one sensor unit measuring at least one parameter on the patient's body (Paragraph 0011; Figs. 1, 2: sensor 212);
comparing the at least one parameter to at least one threshold value for determining whether a seizure is present or not to provide time stamped non-alarm mode patient data for recorded seizures (Paragraphs 0008-0009: identification of seizure and logging time of occurrence, i.e., a time-stamp; Paragraphs 0051-0053: usage of “reference value” determined from marker data to label periods of seizure and non-seizure events);
manually logging data comprising at least a first time stamp of at least one seizure within the time period (Paragraphs 0035-0036: recording/obtaining extra-cerebral signals; Paragraphs 0051-0053: see previous citation; Paragraph 0070: “In one embodiment, the medical device 200 may further comprise a logging unit… configured to log at least one of the date of occurrence of the seizure, the time 
comparing the time stamped non-alarm mode patient data for recorded seizures (i.e., autonomic, metabolic, endocrine, tissue stress indices) to the manually logged data, and determining if the time stamped non-alarm mode patient data for recorded seizures matches the manually logged data or not in order to determine said probability of non-epileptic seizures (Figs. 4-6: processes described in Paragraphs 0137-0146: describing a comparison of first and second index to determine epileptic or non-epileptic event).
The manual logging limitation required by claim 34 is encompassed by the citation presented to the manual logging step of independent claim 27.
Re. Claims 28 and 44: Osorio teaches the invention according to claims 27 and 43.  Osorio also teaches the invention further comprising automatically detecting at least one seizure with the portable battery powered device and recording at least a second time stamp of the at least one seizure detected by the portable battery powered device, and comparing the second time stamp to the first time stamp to determine if the second time stamp matches the first time stamp or not (Paragraph 0039: using detected seizures based on extra-cerebral indices as basis for future retrieval and optimization of detection; Paragraph 0051-0053; Paragraphs 0137-0146; Figs. 4-6).
Re. Claim 29: Osorio teaches the invention according to claim 27.   The primary difference between claim 29 and independent claim 27 lies in the use of a base unit to perform the detection of a seizure.  Osorio also teaches that the invention may carry out a detection step by a base unit coupled to the portable battery powered device via a wired or wireless connection (Fig. 2: monitoring unit 270 and 
Re. Claims 30 and 45: Osorio teaches the invention according to claims 27 and 43.  Osorio also teaches the invention wherein the at least one sensor unit measures at least one of an electromyographic signal and an acceleration signal (Paragraph 0045: “…Intercostal EMG, Diaphragmatic EMG…;” Paragraph 0067: “The at least one sensor(s) 212… may comprise an accelerometer;” Paragraph 0094: “The data sources from which the signal may be calculated include electromyography… an accelerometer...”).
Re. Claim 31: Osorio teaches the invention according to claim 27.  Osorio also teaches the invention wherein the at least one of an electromyographic signal and an acceleration signal is measured on at least one limb and skeletal muscle of the patient (Paragraphs 0046, 0125).
Re. Claim 33: Osorio teaches the invention according to claim 27.  Osorio also teaches the invention wherein the portable battery powered device transforms at least one parameter into both a frequency domain and a time domain, and compares at least one calculated value from each of the frequency and time domains to the at least one threshold value (Paragraphs 0008-0009: distinguishing a seizure from various indices, i.e., parameters, which include time-domain features and logging frequency per unit time; Paragraph 0036: extra-cerebral signals include rate of change, i.e., frequency, and duration of changes; Paragraph 0039: quantifying changes in brain state, including duration, intensity, extent of spread; detection of seizures described by Osorio ‘183 requires comparison to threshold values – see Paragraphs 0051-0053 cited previously).
Re. Claims 37 and 39: Osorio teaches a system for indicating the probability of non-epileptic seizures (Abstract), comprising: 

the portable battery powered device including or coupled to at least one sensor unit configured to measure at least one parameter on the patient's body (Paragraph 0011; Figs. 1, 2: sensor 212), 
the portable battery powered device operable in a non-alarm mode to automatically record non-alarm mode patient data over a time period (Paragraphs 0051-0053: detecting reference values in non-epileptic states); and
a computer unit configured to be coupled to the portable seizure detection device and comprising a data processor configured to analyze data recorded over said time period (Fig. 2: controller 210);
a data logger configured for manually logging data comprising at least a first time stamp of at least one seizure within the time period (Paragraph 0079: “In one embodiment, the medical device 200 may further comprise a logging unit. The logging unit (not shown) may be configured to log at least one of the date of occurrence of the seizure, the time of occurrence of the seizure, or the severity of the seizure”),
a base unit coupled to each of the portable battery powered device and the computer unit (Fig. 2: monitoring unit 270 and remote device 292);
wherein the base unit is configured to compare the at least one parameter to at least one threshold value for determining whether a seizure is present or not to provide time stamped non alarm mode patient data for recorded seizures (Fig. 2, remote device 292 capable of performing a detection step due to the location of modules described in Paragraph 0081);

The limitation of claim 39 requiring one of the portable battery powered device and the computer unit comprising the data logger is encompassed by the citation regarding the data logger of claim 37.  
Re. Claim 38: Osorio teaches the invention according to claim 37.  Osorio also teaches the invention wherein said base unit being configured to automatically detect at least one seizure within the time period and to record at least a second time stamp of the at least one seizure, and wherein the computer unit is configured to compare the second time stamp to the first time stamp to determine if the second time stamp matches the first time stamp or not (Paragraph 0039: using detected seizures based on extra-cerebral indices as basis for future retrieval and optimization of detection; Paragraph 0051-0053; Paragraphs 0137-0146; Figs. 4-6).
Re. Claim 40: Osorio teaches the invention according to claim 37.  Osorio also teaches the invention wherein the portable battery powered device is one of an electromyographic sensor and an accelerometer (Paragraph 0045: “…Intercostal EMG, Diaphragmatic EMG…;” Paragraph 0067: “The at least one sensor(s) 212… may comprise an accelerometer;” Paragraph 0094: “The data sources from which the signal may be calculated include electromyography… an accelerometer...”).
Re. Claim 41: Osorio teaches the invention according to claim 37.  Osorio also teaches the invention wherein the portable battery powered device is configured to transmit a signal from the at least one sensor unit directly to the base unit (Fig. 2, lines 277 and 297 indicating transmission).
Re. Claim 42: Osorio teaches the invention according to claim 37.  Osorio also teaches the invention wherein the portable battery powered device is a portable seizure detection device configured to operate in said non-alarm mode (Paragraphs 0051-0053: detecting reference values in non-epileptic states).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Osorio (U.S. 2012/0116183 A1) (hereinafter – Osorio) in view of Blanco et al. (U.S. 2012/0245481 A1) (hereinafter – Blanco).
Re. Claim 32: Osorio teaches the invention according to claim 27.  Osorio does not teach the invention wherein the portable battery powered device calculates a root-mean-square value of the at least one parameter within at least one time window and compares the root-mean-square value to the at least one threshold value.
Blanco teaches the invention wherein the portable battery powered device calculates a root-mean-square value of the at least one parameter within at least one time window and compares the root-mean-square value to the at least one threshold value (Paragraph 0085: computing an RMS signal of bandpass data using a sliding window and comparison to a threshold; Paragraph 0218: shrinking 
It would have been obvious to one having skill in the art before the effective filing date to have modified Osorio to incorporate calculating a root-mean-square value (RMS) of the at least one parameter within at least one time window and comparing the RMS value to the at least one threshold as taught by Blanco, the motivation being that the application of such a signal processing technique would provide identify or mark physiological events using threshold crossings of RMS values (Paragraphs 0085, 0087).
Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Osorio (U.S. 2012/0116183 A1) (hereinafter – Osorio) in view of Koike et al. (U.S. 2010/0094647 A1) (hereinafter – Koike).
Re. Claims 35 and 36: Osorio teaches the invention according to claim 27.  Osorio does not explicitly teach the invention further comprising visually indicating any mismatches between the time stamped non-alarm mode patient data for recorded seizures and the manually logged data.
Koike teaches the invention further comprising visually indicating any mismatches between the time stamped non-alarm mode patient data for recorded seizures and the manually logged data (Paragraph 0011: “… a memory that stores the first patient information inputted by the first input unit and the second patient information inputted by the second input unit; a consistency judging unit that judges match or mismatch of respective common items contained in both of the first patient information and the second patient information stored in the memory, by comparing the first patient information with the second patient information for each common item; and a display unit that displays a consistency judgment result by the consistency judging unit).  Koike teaches analogous art in the technology of logging medical data (Abstract).

With regards to claim 36, Koike’s teaching of a consistency judgment based on the match or mismatch of common items contained in first and second information provides an indication signal based on the number of mismatches.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791